PER CURIAM.
An exhaustive review has been made of the questions presented on appeal. Two of these questions merit comment.
The first question concerns the retroactive application of Section 711.465, Florida Statutes (1975). This question has been answered by the Supreme Court in Fleeman v. Case, 342 So.2d 815 (Fla.1976), and we find no error in the trial judge’s holding that the statute could not be applied retrospectively.
The second question of whether the plaintiffs, as former fee simple owners/lessors have standing, as trustees, to seek a declaratory judgment as to the proper interpretation of the lease where they had transferred the property several years earlier was answered in the affirmative by the trial judge, and we affirm his ruling. Fla. R.Civ.P. 1.210.
AFFIRMED.
HOBSON, Acting C. J., McNULTY, J., and FOGLE, HARRY W., Associate Judge, concur.